DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 June 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 27-28, 35, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21:
This claim recites “one of the assessing of the user wake criterion with the first sensor or the assessing of the environmental wake criterion with the second sensor consumes lower power and is performed before the other thereof.”
But claim 10, which it is dependent on, already recited “one of the first sensor or the second sensor consumes more power and is operated upon satisfaction of the other of the user wake criterion or the environmental wake criterion.”
So the language of this claim – claim 21 – is at least to some extent redundant with the language already in claim 10. If one consumes more power and is operated upon satisfaction of the other, then one consumes less power and is performed before the other. These details already follow.
It’s not clear if this claim is just restating what had already been claimed in claim 10, or somehow changing what was already stated in this part of the claim before. If it is the first there is no need for this claim at all, but if it is the second it needs to be clearer what is different here than what was claimed before.
Regarding claim 27:
This claim recites that the user wake condition is one of “a gaze criterion or a head movement criterion.” But it is dependent on claim 10, which already states that the user wake condition is assessed by the first sensor and that it “senses one of an eye gaze condition or a head movement condition.” So there is already at least “a head movement criterion” in the claim. Presumably the “gaze condition” of this claim is the same as the “eye gaze condition” of the earlier claim, but that’s not entirely clear.
Regarding claim 28:
It is dependent on claim 27.
Regarding claim 35:
	It recites “wherein the second wake criterion is satisfied by sensing the environmental stimulus sensed with an environmental sensor.”
	But it is dependent on claim 1, which already recites “a third sensor” that senses “an environmental stimulus.” So is the third sensor the same as the environmental sensor of this claim?
	Additionally, sensing the environmental stimulus is the third wake criterion of claim 1, and the user behavior is the second wake criterion of claim 1. But this claim recites that the environmental stimulus is the second wake criterion, which appears to contradict the language of claim 1.
	Regarding claim 38:
	It recites “wherein the environmental stimulus induces a user behavior related to the user wake criterion.”
	But it is dependent on claim 10, which already states that the environmental wake criterion “influences” the eye gaze condition or the head movement condition. Is induces different than influences? Is a separate user behavior being cited here? Or is this claim referring to the user behavior already discussed in claim 10? The metes and bounds of the claim are not clear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 21, 27-28, 38, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 2015/0220131) in view of Raffle et al. (US 9,285,972) and further in view of Sampath et al. (US 10,572,270).
Regarding claim 10:
Johansson discloses:
A display system (e.g., Fig. 1: 160) comprising: 
a display unit for providing content to a user, the display unit being operable in a low-power state and a high-power state that consumes more power to provide the content to the user than the low-power state (paragraphs 40-41: note Johansson’s display unit is not head-mounted); and 
a wake control system for determining when to operate in the high-power state by assessing a user wake criterion with a first sensor of the display unit (this could be the sensors of Fig. 4: 450; paragraph 67; where Fig. 9; paragraph 77 describes an implementation: “determining that a user interacts with the computing device”) and assessing an environmental wake criterion with a second sensor of the display unit (Fig. 4: 420; paragraph 65) ; 
wherein the first sensor a condition (paragraph 77: “that the user interacts with the computing device”), and the second sensor senses an environmental stimulus that pertains to a real environment of the user for assessing the environmental wake criterion and influences the first condition (paragraph 45, 47, as per paragraph 53); and  
wherein one of the first sensor or the second sensor is operated upon satisfaction of the other of the user wake criterion or the environmental wake criterion (as per Fig. 4, it first monitors the environment and then in response moves on to the other sensors).
Johansson doesn't disclose:
(A) that it is "a head-mounted display unit"
(B) "the first sensor senses one of an eye gaze condition or a head movement condition of the user"
(C) "one of the first sensor or the second sensor consumes more power"
Regarding (A) and (B):
Raffle discloses:
A head-mounted display unit (column 3, lines 20-30)
The first sensor senses one of an eye gaze condition or a head movement condition of the user (column 3, lines 30-40). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Johansson the elements taught by Raffle.
The rationale is as follows:
Johansson and Raffle are directed to the same field of art.
Johansson is directed to a computing device but never specifically mentions it could be head-mounted. Raffle shows head-mounted devices are known and further that eye gaze or head movement conditions are used to detect user interactions with it. So this is just applying the technique of Johansson to the specific type of device taught by Raffle with the sensors Raffle teaches are useful for it. One of ordinary skill in the art could have included it with predictable results.
Regarding (C):
Sampath discloses:
one of the first sensor or the second sensor consumes more power (follows from column 17, line 45 to column 18, line 25)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Johansson in view of Raffle the elements taught by Sampath.
The rationale is as follows:
Johansson, Raffle, and Sampath are directed to the same field of art.
Sampath teaches a technique that can save power. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 21:
To the best this claim can be understood, all elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 27:
Johansson, etc., discloses:
wherein the user wake criterion is one of a gaze criterion or a head movement criterion (taught by Raffle as discussed above), and the environmental wake criterion is one of a sound criterion or a visual criterion (e.g., Johansson paragraph 47).
Regarding claim 28:
Johansson, etc., discloses:
wherein the environmental wake criterion is the visual criterion (among the possibilities in Johansson paragraph 47).
Regarding claim 38:
To the best this claim can be understood, all elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 41:
Johansson, etc., discloses:
wherein the eye gaze condition includes an eye blinking condition that includes one or more of an eye blinking pattern, successive eye blinks, and extended eye blink, and a blink of only one eye of a user (Raffle column 6, lines 50-60).

Allowable Subject Matter
Claims 1-3, 7, 19-20, 22-24, 33-34, 37, 39-40, and 42-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1:
The closest prior art of record – Haiut in view of Sampath, as applied in the Office Action mailed 13 April 2022 – does not teach or suggest every element of the claim in combination as follows.
Claim 1
Prior Art
A display system comprising:

a head-mounted display unit for providing content to a user, the head-mounted display unit being operable in a low-power state and a high-power state that consumes more power than the low-power state; and
Haiut paragraph 70; paragraph 10
a wake control system for determining when to operate in the high-power state, wherein the wake control system:

assesses, with a first sensor of the head-mounted display unit, satisfaction of a first wake criterion using a first amount of power,
Haiut Fig. 15: steps 110-120
upon satisfaction of the first wake criterion, assesses, with a second sensor of the head-mounted display unit, a user behavior to determine satisfaction of a second wake criterion using a second amount of power greater than the first amount of power, wherein the second wake criterion is one of an eye gaze criterion or a head movement criterion, 
Haiu Fig. 15: steps 130-140, although in Haiut the user behavior is not an eye gaze or head moveoment
assesses, with a third sensor of the head-mounted display unit configured to sense a physical environment of the head-mounted display unit, an environmental stimulus that induces the user behavior to determine satisfaction of a third wake criterion using a third amount of power greater than the first amount of power, wherein the third wake criterion is one of a sound criterion or a visual criterion, and
Sampath teaches a sensor to sense the physical environment: e.g., column 16, lines 30-45. But there is no discussion in Sampath of the environmental stimulus inducing the user behavior.
causes, with a controller, the head-mounted display unit to operate in the high- power state upon determining satisfaction of the second and third wake criterions.
Haiut paragraph 15: step 160; Sampath column 18, lines 20-30.


	So Haiut in view of Sampath first does not teach the specific user wake criterion. While these criteria are taught by other art of record – e.g., Raffle, applied above – in Haiut the first sensor senses sound and the second speech. In other words, they are related. It may not be obvious to substitute a new user wake criterion in this case.
	But also Haiut in view of Sampath does not teach that the environmental stimulus induces the user behavior. Johansson – applied above – does teach this, noting that certain environmental stimuli are typically followed by user behavior. But in Johansson the environmental stimulus is the first stimulus tested for, so it would not first test for a different wake criterion and then test for the environmental stimulus and then the user behavior as claimed here. Note that in much of the prior art (Johansson and Sampath in particular) is noted that there might be multiple tests. However, this generic statement might not be sufficient to anticipate the specific combination of tests in the order claimed.
	Therefore although most if not all elements of this claim are individually taught by the prior art of record, their combination in this specific way is not necessarily obvious. Therefore the combination of elements as a whole render it allowable over the prior art of record.
	Regarding claims 2-3, 7, 19-20, 22-24, 33-34, 37, 39-40, and 42-43:
	Claims 2-3 and 7 are dependent on claim 1; claim 19 contains similar language; claim 20 is dependent on claim 19; claim 22 is dependent on claim 1; claims 23-24 are dependent on claim 19; claims 33-34 and 37 are dependent on claim 1; claims 39-40 and 43-43 are dependent on claim 19.

Response to Arguments
Applicant's arguments filed 09 June 2022 have been fully considered but they are not persuasive.
Applicant argued that the amendment to the claims render them allowable over the prior art.
	In the case of claims 1, 19, and their dependent claims the Examiner agrees for the reasons discussed above.
	In the case of claim 10 the newly cited Johansson discloses testing for an environmental stimulus and then a user stimulus that typically follows that environmental stimulus: this is enough to conclude that one influences the other.
	Note that some dependent claims have also been rejected because of 35 USC 112 issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694